Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Dingledine on Tuesday August 31st, 2021.

The application has been amended as follows: 

1.  (Currently Amended)  A gaming system comprising:
one or more electronic processors; and
a memory storage device configured to store instructions, which when executed by at least one of the one or more electronic processors, cause the gaming system to,
receive, via at least one of one or more network communication interfaces, a first coded identifier,
provide, for presentation[[,]] on a display device of a mobile device, the first coded identifier for detection by a wagering game machine, wherein the wagering game machine includes a value input device configured to detect a physical item 
in response to the wagering game machine detecting the first coded identifier, conduct a wagering game session of the wagering game based at least partially on the first coded identifier,
detect a second coded identifier presented by the wagering game machine in response to conducting the wagering game session, the second coded identifier associated with the wagering game session, wherein the second coded identifier is detected by scanning pixels of a graphical representation of the second coded identifier presented by the wagering game machine using a plurality of sensors within the display device of the mobile device, and
transmit, via at least one of the one or more network communication interfaces, the second coded identifier.
2.  (Original)  The gaming system of claim 1, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to:
detect, via the mobile device, the first coded identifier, wherein the first coded identifier identifies at least one characteristic associated with an activity performed prior to initiation of a wagering game session for the wagering game;
cause the display device of the mobile device to remain illuminated during the wagering game session;
provide, for presentation during the wagering game session, wagering game content based, at least in part, on the at least one characteristic identified by the first coded identifier;
receive player input for the wagering game content;

generate the second coded identifier, wherein the second coded identifier identifies the information about the wagering game session.
3.  (Original)  The gaming system of claim 2, wherein the information about the wagering game session indicates one or more of player activity during the wagering game session, results of the wagering game session, conditions of the wagering game session, events occurring during the wagering game session, and player progress in the wagering game during the wagering game session.
4.  (Original)  The gaming system of claim 2, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to scan a graphical representation of a matrix barcode via one or more scanning elements embedded in a display of the wagering game machine from which the wagering game content is presented.
5.  (Original)  The gaming system of claim 4, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to scan the first coded identifier while the first coded identifier is presented on the display device of the mobile device via an in-cell interface of the wagering game machine from which the wagering game content is presented.
6.  (Original)  The gaming system of claim 2, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to modify presentation of the wagering game content, based on the at least one characteristic identified by the first coded identifier, via one or more of generating a wagering game offer associated with the wagering game content, unlocking a portion of the wagering game content, customizing features of the wagering game content, changing a configuration of game play elements in the wagering game content, changing a character presented via the wagering game 
7.  (Canceled)  
8.  (Original)  The gaming system of claim 1, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to modify the wagering game content in response to presentation of the first coded identifier.
9.  (Original)  The gaming system of claim 8, wherein the memory storage device configured to store the instructions to cause the gaming system to modify the wagering game content is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to one or more of unlock a portion of the wagering game content based on at least one value that corresponds to at least one characteristic of the first coded identifier, wherein the at least one characteristic is associated with an activity performed prior to initiation of a wagering game session for the wagering game.
10.  (Original)  The gaming system of claim 1, wherein the memory storage device is configured to store instructions which, when executed by the at least one of the one or more electronic processors, cause the gaming system to:
provide, for presentation during a wagering game session associated with the wagering game, wagering game content based, at least in part, on at least one characteristic of the first coded identifier;
detect an event that occurs during the wagering game session in response to player input associated with the wagering game content; and
generate the second coded identifier based on the event.
11.  (Currently Amended)  A method of operating a gaming system, the method comprising:

providing, for presentation[[,]] on a display device of a mobile device, the first coded identifier for detection by a wagering game machine, wherein the wagering game machine includes a value input device configured to detect a physical item associated with a monetary value that establishes a credit balance for placement of one or more wagers on a wagering game;
in response to the wagering game machine detecting the first coded identifier, conducting a wagering game session of the wagering game based at least partially on the first coded identifier,
detecting a second coded identifier presented by the wagering game machine in response to conducting the wagering game session, the second coded identifier associated with the wagering game session, wherein the second coded identifier is detected by scanning pixels of a graphical representation of the second coded identifier presented by the wagering game machine using one or more sensors within the display device of the mobile device; and
transmitting, via at least one of the one or more network communication interfaces, the second coded identifier.
12.  (Original)  The method of claim 11 further comprising:
detecting, via the mobile device, the first coded identifier, wherein the first coded identifier identifies at least one characteristic associated with an activity performed prior to initiation of a wagering game session for the wagering game;
causing the display device of the mobile device to remain illuminated during the wagering game session;

receiving player input for the wagering game content;
determining, in response to the player input for the wagering game content, information about the wagering game session; and
generating the second coded identifier, wherein the second coded identifier identifies the information about the wagering game session.
13.  (Original)  The method of claim 12, wherein the information about the wagering game session indicates one or more of player activity during the wagering game session, results of the wagering game session, conditions of the wagering game session, events occurring during the wagering game session, and player progress in the wagering game during the wagering game session.
14.  (Original)  The method of claim 12 further comprising scanning a graphical representation of a matrix barcode via one or more scanning elements embedded in a display of the wagering game machine from which the wagering game content is presented.
15.  (Original)  The method of claim 14 further comprising scanning the first coded identifier while the first coded identifier is presented on the display device of the mobile device via an in-cell interface of the wagering game machine from which the wagering game content is presented.
16.  (Original)  The method of claim 12 further comprising modifying presentation of the wagering game content, based on the at least one characteristic identified by the first coded identifier, via one or more of generating a wagering game offer associated with the wagering game content, unlocking a portion of the wagering game content, customizing features of the wagering game content, changing a configuration of game play elements in the wagering game content, changing a character presented via the 
17.  (Canceled)  
18.  (Original)  The method of claim 11 further comprising modifying the wagering game content in response to presentation of the first coded identifier.
19.  (Original)  The method of claim 18, wherein the modifying the wagering game content comprises causing the gaming system to one or more of unlock a portion of the wagering game content based on at least one value that corresponds to at least one characteristic of the first coded identifier, wherein the at least one characteristic is associated with an activity performed prior to initiation of a wagering game session for the wagering game.
20.  (Currently Amended)  One or more non-transitory, machine-readable storage media having instructions stored thereon, which when executed by a set of one or more processors of a gaming system cause the gaming system to perform operations comprising:
receiving, via at least one of one or more network communication interfaces, a first coded identifier;
providing, for presentation[[,]] on a display device of a mobile device, the first coded identifier for detection by a wagering game machine, wherein the wagering game machine includes a value input device configured to detect a physical item associated with a monetary value that establishes a credit balance for placement of one or more wagers on a wagering game;
providing, for presentation during a wagering game session associated with the wagering game, wagering game content based, at least in part, on at least one characteristic of the first coded identifier;

generating the second coded identifier based on the event after the detection by the wagering game machine of the first coded identifier, wherein the second coded identifier is captured by one or more sensors within the display device of the mobile device scanning pixels of a graphical representation of the second coded identifier presented by the wagering game machine; and
transmitting, via at least one of the one or more network communication interfaces, the second coded identifier.
21.  (New)  The one or more non-transitory, machine-readable storage media of claim 20, wherein the second coded identifier indicates information about the wagering game session, the information indicating one or more of player activity during the wagering game session, results of the wagering game session, conditions of the wagering game session, events occurring during the wagering game session, and player progress in the wagering game during the wagering game session.
22.  (New)  The one or more non-transitory, machine-readable storage media of claim 20, wherein the wagering game content is modified in response to scanning the first coded identifier.
[END of AMENDMENT]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as amended herein above meets the patent eligibility requirements of 35 USC 101 for at least the reasons that the claims are including limitations indicative of the integration of presented abstraction idea into practical application with or by use 
The closest prior art of record, Weller (US 2011/0281641) does not teach or fairly suggest the claimed elements describing the bi-direction exchange of displayed coded identifiers between a mobile device and wagering game machine including the use of a plurality of sensors within a display device of a mobile device to scan the pixels of the coded identifier displayed by the gaming machine as particularly claimed and when considered in combination with the remainder of the claim limitations as respectively presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715             

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715